Case: 08-50673 Document: 00511301508 Page: 1 Date Filed: 11/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 22, 2010
                                     No. 08-50673
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

JERRY LEWIS DEDRICK,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                for the Western District of Texas, Midland Division
                             USDC No. 7:02-CR-113-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Jerry Lewis Dedrick, federal prisoner # 27140-180, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction under
the recent crack cocaine amendments. Dedrick argues that the district court
erred in sentencing him as a career offender because his prior convictions are not
controlled substance offenses under U.S.S.G. §§ 4B1.1 and 4B1.2. He also
asserts that the district court failed to consider the 18 U.S.C. § 3553(a) factors,
erred in denying a two-level decrease for his minor role in the offense, and erred

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50673 Document: 00511301508 Page: 2 Date Filed: 11/22/2010

                                  No. 08-50673

in enhancing his sentence based on facts that were not found by a jury beyond
a reasonable doubt. He maintains that because the district court erred in
sentencing him as a career offender, he is entitled to a sentence reduction based
on the recent crack cocaine amendments.
      The district court did not err in denying Dedrick’s § 3582(c)(2) motion.
“The crack cocaine guideline amendments do not apply to prisoners sentenced
as career offenders.” United States v. Anderson, 591 F.3d 789, 791 (5th Cir.
2009). Therefore, the district court did not abuse its discretion in denying
Dedrick’s motion for a sentence reduction under § 3582(c)(2) because he “was not
sentenced based on a sentencing range that was subsequently lowered by the
Sentencing Commission.” Id. (internal quotation marks and citation omitted).
Moreover, Dedrick’s arguments challenging his original sentencing are not
cognizable in a § 3582(c)(2) motion as such a motion “is not a second opportunity
to present mitigating factors to the sentencing judge, nor is it a challenge to the
appropriateness of the original sentence.” United States v. Whitebird, 55 F.3d
1007, 1011 (5th Cir. 1995).      To the extent that Dedrick argues that the
Guidelines were only advisory in the § 3582(c)(2) proceeding, United States v.
Booker, 543 U.S. 220 (2005), does not apply to a § 3582(c)(2) proceeding. Dillon
v. United States, 130 S. Ct. 2683, 2691-94 (2010). In addition, given that Dedrick
was sentenced as a career offender, the district court did not err in declining to
conduct a § 3582(c)(2) hearing or in refusing to appoint counsel for Dedrick.
      Simply put, Dedrick is not eligible for any sentence reduction under
§ 3582(c)(2). Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.                   The
Government’s alternative motion for an extension of time to file a brief is
DENIED. Dedrick’s motion for appointment of counsel on appeal is DENIED.




                                        2